



AMENDMENT NO. 2
TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Amendment No. 2 to Second Amended and Restated Loan and Security Agreement,
dated as of April 5, 2019 (this “Amendment”), among ARLP REO I, LLC, on behalf
of itself and with respect to QRS Series of ARLP REO I, LLC and TRS Series of
ARLP REO I, LLC, ARLP REO II, LLC, on behalf of itself and with respect to QRS
Series of ARLP REO II, LLC and TRS Series of ARLP REO II, LLC, ARLP REO III,
LLC, on behalf of itself and with respect to QRS Series of ARLP REO III, LLC and
TRS Series of ARLP REO III, LLC, ARLP REO IV, LLC, on behalf of itself and with
respect to QRS Series of ARLP REO IV, LLC and TRS Series of ARLP REO IV, LLC,
ARLP REO V, LLC, on behalf of itself and with respect to QRS Series of ARLP REO
V, LLC and TRS Series of ARLP REO V, LLC, ARLP REO VI, LLC, on behalf of itself
and with respect to QRS Series of ARLP REO VI, LLC and TRS Series of ARLP REO
VI, LLC, ARLP REO VII, LLC, on behalf of itself and with respect to QRS Series
of ARLP REO VII, LLC and TRS Series of ARLP REO VII, LLC, ARLP REO 400, LLC, on
behalf of itself and with respect to QRS Series of ARLP REO 400, LLC and TRS
Series of ARLP REO 400, LLC and ARLP REO 500, LLC, on behalf of itself and with
respect to QRS Series of ARLP REO 500, LLC and TRS Series of ARLP REO 500, LLC
and each other Delaware limited liability company that is organized in series
that may be subsequently added as a party thereto (individually, each a
“Borrower” and collectively the “Borrowers”) and Nomura Corporate Funding
Americas, LLC, a Delaware limited liability company (the “Lender”).
RECITALS


The Lender and the Borrowers are parties to that certain Second Amended and
Restated Loan and Security Agreement, dated as of April 5, 2018, as amended by
Amendment No. 1 to Second Amended and Restated Loan and Security Agreement,
dated as of October 5, 2018 (together, the “Existing Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Loan Agreement.


The Lender and the Borrowers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Loan Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Loan Agreement.


Accordingly, the Lender and the Borrowers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing Loan
Agreement is hereby amended as follows:


SECTION 1.Amendments to Existing Loan Agreement.


1.1    The definitions of “Advance”, “Advance Amount”, “Advance Date”, “BPO
Value”, “Funding Value”, “LIBOR Rate” and “Revolving Period” in Section 2 of the
Existing Loan Agreement are hereby amended and restated in their respective
entireties to read as follows:





--------------------------------------------------------------------------------






“Advance” shall have the meaning set forth in Section 3(c)(i) hereof and shall
include any Incremental Advances hereunder and any Amendment Date Incremental
Advances hereunder.


“Advance Amount” shall mean, as of any date of determination, (A) with respect
to each Rental Property in connection with any Advance other than an Incremental
Advance and an Amendment Date Incremental Advance, an amount equal to the
product of (x) the applicable Advance Rate multiplied by (y) the Funding Value,
(B) with respect to each Converted Rental Property in connection with an
Incremental Advance, an amount equal to the excess, if any, of (I) the product
of (x) the applicable Advance Rate multiplied by (y) the Funding Value (based on
a Post-Rehab BPO), over (II) the then outstanding Advance Amount, and (C) with
respect to each Stabilized Rental Property in connection with any Amendment Date
Incremental Advance, an amount equal to the result of (1) the product of (x) the
applicable Advance Rate multiplied by (y) the Funding Value minus (2) the then
outstanding Advance Amount and with respect to each of (A), (B) and (C), minus
any Income which has been applied to the Advance Amount of such Advance (and
allocated to the related Rental Property) pursuant to this Agreement and any
payments made by any Borrower in reduction of the outstanding Advance Amount in
each case before or as of such date of determination with respect to such
Advance (and allocated to the related Rental Property).


“Advance Date” shall mean the date on which an Advance is made by Lender to a
Borrower in accordance with this Agreement, and shall include any Incremental
Advance Date pursuant to Section 3(i) hereof and the Amendment No. 2 Effective
Date in respect of any Amendment Date Incremental Advances.


“BPO Value” shall mean the value of a Rental Property as set forth in the most
recent BPO (which in the case of the BPO that is to be delivered on or prior to
the related Advance Date for a Stabilized Rental Property (including a Converted
Rental Property) shall include a Post-Rehab BPO) obtained by or on behalf of
Borrowers; provided, however, that if such determined value is not acceptable to
Lender in its sole, good faith discretion, then Lender may require Borrowers to
obtain an additional BPO from a third-party BPO provider selected by Lender in
its sole discretion; and provided further, that the BPO Value for any Financed
Rental Property shall be deemed to be zero following written notice from Lender
to Borrowers that a Value Reduction Event shall have occurred with respect to
such Financed Rental Property.


“Funding Value” shall mean, as of any date of determination,


(1)     with respect to all Rental Properties that are Financed Rental
Properties as of the Amendment No. 2 Effective Date:


2

--------------------------------------------------------------------------------




(i)         for each such Rental Property that is a Stabilized Rental Property,
the then-current BPO Value of such Rental Property; and


(ii)         for each such Rental Property that is a Non-Stabilized Rental
Property, (A) if such Non-Stabilized Rental Property was foreclosed on by or on
behalf of the applicable Borrower or an Affiliate thereof, the product of (x)
ninety percent (90%) and (y) the then-current BPO Value of such Non-Stabilized
Rental Property, or (B) if such Non-Stabilized Rental Properties were acquired
through a bulk or mini-bulk sale or a multiple listing service, one hundred
percent (100%) of the lesser of (a) the aggregate BPO Value of such
Non-Stabilized Rental Properties on the date of acquisition and (b) the
aggregate purchase price of such Non-Stabilized Rental Properties; and


(2)     with respect to all Rental Properties that are not Financed Rental
Properties as of the Amendment No. 2 Effective Date:


(i)    for each such Rental Property that is a Stabilized Rental Property, the
lower of (i) the then-current BPO Value (based on a Post-Rehab BPO) of such
Stabilized Rental Property and (ii) the Current Landed Cost of such Stabilized
Rental Property; and


(ii)     for each such Rental Property that is a Non-Stabilized Rental Property,
the lower of (i) the then-current BPO Value of such Non-Stabilized Rental
Property and (ii) the Acquisition Price of such Non-Stabilized Rental Property.


For the avoidance of doubt, the Funding Value, calculated as provided in this
definition, shall apply to all Rental Properties that may become subject to an
Advance, as well as all Financed Rental Properties that are currently subject to
an Advance. 


“LIBOR Rate” shall mean, with respect to each Interest Rate Period, the rate of
interest (calculated on a per annum basis) equal to the one month ICE Benchmark
Administration (or any successor institution or replacement institution used to
administer the London Inter-Bank Offered Rate “LIBOR”) as reported on the
display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other display
as may replace “BBAM” “Page DG8 4a” on Bloomberg) on related Interest Rate
Determination Date, and if such rate is not available at such time for any
reason, then the LIBOR Rate for the relevant Interest Rate Period shall be the
rate at which one (1) month U.S. dollar deposits are offered in immediately
available funds by the principal London office of a major bank in the London
interbank market, selected by the Lender in its sole discretion, at
approximately 11:00 a.m. London time on that day.




3

--------------------------------------------------------------------------------




“Revolving Period” shall mean the period beginning on the Effective Date and
ending on the Maturity Date.


1.2    Section 2 of the Existing Loan Agreement is hereby further amended by
adding the following new definitions thereto in proper alphabetical order:


“Acquisition Price” shall mean the purchase price paid by or on behalf of a
Borrower for a Rental Property, which shall include the reasonable and customary
costs incurred by such Borrower in connection with such acquisition (subject to
a maximum of three percent (3%) of the related Acquisition Price for such Rental
Property).


“Amendment Date Incremental Advance” shall mean, with respect to any Stabilized
Rental Property that is a Financed Rental Property as of the Amendment No. 2
Effective Date, an additional Advance that is made to the applicable Borrower on
the Amendment No. 2 Effective Date with respect to each such Stabilized Rental
Property in an amount equal to the applicable Advance Amount.


“Amendment No. 2 Effective Date” shall mean April 5, 2019.


“Completed Renovation Expenses” shall mean all reasonable costs and expenses
incurred in connection with renovation work that has been completed in a good
and workmanlike manner and customary in light of the applicable Borrower’s
business plan with respect to the redevelopment of such Rental Property.


“Current Landed Cost” shall mean for a Rental Property the sum of (i) the
Acquisition Price for such Rental Property, (ii) the reasonable and customary
acquisition costs (subject to a maximum of three percent (3%) of the related
Acquisition Price for such Rental Property) incurred by the applicable Borrower
as at the end of the most recent accounting period for such Borrower, and (iii)
if a Post-Rehab BPO has been obtained for such Rental Property, the Completed
Renovation Expenses with respect to such Rental Property incurred by or on
behalf of the applicable Borrower.


“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§ 18-101 et seq., as amended.


“Division/Series Transaction” shall mean, with respect to any Person that is a
limited liability company organized under the laws of the State of Delaware,
that any such Person (a) divides into two or more Persons (whether or not the
original Person or Subsidiary thereof survives such division) or (b) creates, or
reorganizes into, one or more series, in each case, as contemplated under the
laws of the State of Delaware, including without limitation Section 18-217 of
the Delaware LLC Act.




4

--------------------------------------------------------------------------------




“Funding Fee” shall have the meaning set forth in the Pricing Side Letter.
“LIBOR” shall have the meaning set forth in the definition of “LIBOR Rate”.


“Post-Rehab BPO” shall mean, with respect to any Rental Property, an interior
BPO that captures the value of any related rehabilitation and other Improvements
performed in respect of such Rental Property.


“Successor Rate” shall mean a rate determined by Lender in accordance with
Section 3(k) hereof.


“Successor Rate Conforming Changes” shall mean, with respect to any proposed
Successor Rate, any spread adjustments or other conforming changes to the timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of Lender, to
reflect the adoption of such Successor Rate and to permit the administration
thereof by Lender in a manner substantially consistent with market practice.


1.3    Section 2 of the Existing Loan Agreement is hereby further amended by
deleting the definitions of “Extended Revolving Period End Date”, “Extension
Period”, “Facility Fee”, “Initial Maturity Date”, “Initial Revolving Period End
Date”, “Minimum Yield” and “Unused Fee” in their respective entireties and all
references thereto.


1.4    Section 3(b)(xxiv) of the Existing Loan Agreement is hereby amended and
restated in its entirety to read as follows:


(xxiv)     No Material Adverse Change. None of the following shall have occurred
and/or be continuing, each as determined by Lender in its good faith, and as
applied by Lender in the same manner it applies such provision to other
similarly-situated borrowers in similar credit facilities for the financing of
single family rental properties:


(A)    an event or events shall have occurred resulting in the effective absence
of a “repo market” or comparable “lending market” for financing debt obligations
secured by securities or an event or events shall have occurred resulting in
Lender not being able to finance Rental Properties through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
commercially reasonable prior to the occurrence of such event or events; or


(B)    an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by Rental Properties at prices
which would have been commercially reasonable prior to such event or events; or


5

--------------------------------------------------------------------------------




(C)    there shall have occurred a material adverse change in the financial
condition of Lender which affects (or can reasonably be expected to affect)
materially and adversely the ability of Lender to fund its obligations under
this Agreement;


1.5    Section 3(c)(i) of the Existing Loan Agreement is hereby amended by
deleting the first sentence thereof in its entirety and replacing it with the
following:


From time to time, Lender shall make one or more loans (individually, each an
“Advance” and collectively, the “Advances”) to Borrowers; provided that the
amount of each such Advance (together with any Incremental Advances and
Amendment Date Incremental Advances to be made on such date) is not less than
$5,000,000.


1.6    Section 3(k) of the Existing Loan Agreement is hereby amended and
restated in its entirety to read as follows:


(k)    Alternative Rate. If prior to any Payment Date, Lender determines in its
sole discretion that, (i) by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining LIBOR, (ii)
LIBOR is no longer in existence, or (iii) the administrator of the LIBOR Rate or
a Governmental Authority having jurisdiction over Lender has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available or used for determining the interest rate of loans, Lender may give
prompt notice thereof to Borrowers, whereupon the rate for such period that will
replace LIBOR, and for all subsequent periods until such notice has been
withdrawn by Lender, shall be the greater of (i) an alternative benchmark rate
(including any mathematical or other adjustments to the benchmark rate (if any)
incorporated therein) and (ii) zero, together with any proposed Successor Rate
Conforming Changes, as determined by Lender in its sole discretion (any such
rate, a “Successor Rate”). In agreeing upon a Successor Rate, Lender shall make
such determination consistent with its determinations with respect to other
lending facilities that are substantially the same with similarly situated
counterparties and with substantially similar assets subject thereto; provided,
that the foregoing shall only apply to lending transactions that are under the
supervision of the New York structured finance group of Lender that administers
the Advances.


1.7    Section 5(b) of the Existing Loan Agreement is hereby amended by deleting
paragraphs (iii) and (iv) thereof in their respective entities and replacing
such deleted paragraphs with the following:


(iii)    third, to Lender on account of unpaid fees (including any Funding Fee),
expenses, LIBOR Rate breakage costs, and indemnity amounts and any other amounts
due to Lender from any Borrower Party under the Facility Documents;




6

--------------------------------------------------------------------------------




(iv)    fourth, to Lender in an amount equal to any unpaid Repayment Amounts
then due and owing to Lender under Section 3(e) or 3(f) hereof; and


1.8    Section 11 of the Existing Loan Agreement is hereby amended and restated
in its entirety to read as follows:


Fees. Borrowers shall pay to Lender in immediately available funds, due and
owing as set forth in the Pricing Side Letter, including the Funding Fee. Each
payment of the Funding Fee is and shall be deemed to be fully earned and
non-refundable when paid, and such payment shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Lender at such account designated by Lender.


1.9    Section 13(o) of the Existing Loan Agreement is hereby amended and
restated in its entirety to read as follows:


(o)    New Markets. No Borrower shall acquire Rental Properties located in any
New Market on any date if the acquisition of such Rental Property would cause
the aggregate percentage of Rental Properties acquired in New Markets (by BPO
Value) as of such date to equal or exceed fifteen percent (15%) of the Aggregate
Advance Amount.


1.10    Section 13(ff) of the Existing Loan Agreement is hereby amended and
restated in its entirety to read as follows:


(ff)    Additional Series. No Borrower shall (x) form any additional Series
other than the Series that are Borrowers hereunder, unless such Series is added
as an Additional Borrower in accordance with Section 3(b)(xxv) or (y) otherwise
from and after the Amendment No. 2 Effective Date (i) enter into (or agree to
enter into) any Division/Series Transaction, or permit any of its respective
Subsidiaries to enter into (or agree to enter into), any Division/Series
Transaction and (ii) none of the provisions in this Agreement nor any other
Facility Document, shall be deemed to permit any Borrower or any of its
Subsidiaries to enter into (or agree to enter into) any Division/Series
Transaction.


1.11    Section 19(c) of the Existing Loan Agreement is hereby amended and
restated in its entirety to read as follows:


(c)    Without limiting the generality of the foregoing, each Borrower
acknowledges that Lender may make Advances (including Incremental Advances and
Amendment Date Incremental Advances) to Borrowers secured by Collateral based
solely upon the information provided by Borrowers to Lender in the Asset
Schedule and the representations, warranties and covenants contained herein, and
that Lender, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Rental Properties pledged to
secure an Advance, including (i) ordering BPOs, new


7

--------------------------------------------------------------------------------




credit reports, lien searches and new appraisals on the related Rental Property,
(ii) conducting diligence on a Sample Set, which diligence shall include a
review of the BPOs for such Sample Set, (iii) conducting lien and litigation
searches from time to time on Rental Properties that are Eligible Non-Mortgaged
Rental Properties, (iv) otherwise re‑generating the information used to
originate such Rental Property, and (v) perform limited underwriting of the
Rental Properties to confirm (x) that the costs of Improvements previously
incurred with respect to a Rental Property are reflected in the current BPO
Value of such Rental Property and (y) with respect to Stabilized Rental
Properties, that the related Tenant is occupying the Rental Property. Each
Borrower agrees to and, to the extent it controls such other Borrower Party,
agrees to cause each other Borrower Party and any third party underwriter in
connection with such underwriting, to provide Lender and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Rental Property in the possession,
or under the control, of such Borrower.


1.12    The Existing Loan Agreement is hereby amended by replacing any
references to “ussecurtizedloansupport@nomura.com” therein with
“wholeloanmosupport@nomura.com”.


SECTION 2.    Condition Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment No. 2 Effective Date”), subject to the
satisfaction of the following condition precedent:


2.1    Delivered Documents. On the Amendment No. 2 Effective Date, the Lender
shall have received the following document, which shall be satisfactory to the
Lender in form and substance:


(a)    this Amendment, executed and delivered by the Borrowers and the Lender;
and


(b)    Amendment No. 1 to Third Amended and Restated Pricing Side Letter,
executed and delivered by the Borrowers, Front Yard Residential Corporation and
the Lender.


SECTION 3.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms and the execution of this
Amendment.


SECTION 4.    Representations and Warranties.  Each Borrower hereby represents
and warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Existing Loan Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
the Existing Loan Agreement (including Section 12 thereof).


8

--------------------------------------------------------------------------------






SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.


SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Counterparts may be delivered electronically.


SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 2 to the
Second Amended and Restated Loan and Security Agreement to be duly executed as
of the date first above written.


 
 
NOMURA CORPORATE FUNDING AMERICAS, LLC
 
 
 
 
 
 
 
 
By:
/s/ Sanil Patel
 
 
 
 
Name:
Sanil Patel
 
 
 
 
Title:
Managing Director
 





Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------






 
 
ARLP REO I, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 



 
 
ARLP REO II, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO III, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 



 
 
ARLP REO IV, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO V, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 



 
 
ARLP REO VI, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO VII, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 



 
 
ARLP REO 400, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement



--------------------------------------------------------------------------------




 
 
ARLP REO 500, LLC, on behalf of itself and each of its Series
 
 
 
 
 
 
 
 
By:
ARLP I, LLC,
 
 
 
 
as manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential, L.P.,
 
 
 
 
its manager
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
By:
Front Yard Residential Corporation,
 
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
/s/ Robin N. Lowe
 
 
 
 
Name:
Robin N. Lowe
 
 
 
 
Title:
Chief Financial Officer
 





Signature Page to Amendment No. 2 to Second Amended and Restated Loan and
Security Agreement

